RESPONDENT PRO SE                                 ATTORNEYS FOR THE INDIANA SUPREME COURT
Tenneil E. Selner                                 DISCIPLINARY COMMISSION
South Bend, Indiana                               G. Michael Witte, Executive Secretary
                                                  Angie L. Ordway, Staff Attorney
                                                  Indianapolis, Indiana

______________________________________________________________________________

                                          In the
                         Indiana Supreme Court
                           _________________________________
                                                                          Jul 09 2015, 3:04 pm
                                   No. 71S00-1402-DI-96

IN THE MATTER OF:

TENNEIL E. SELNER,
                                                     Respondent.
                           _________________________________

                                 Attorney Discipline Action
                           _________________________________


                                        July 9, 2015

Per Curiam.


        We find that Respondent, Tenneil Selner, engaged in attorney misconduct by unlawfully
distributing pseudoephedrine. For this misconduct, we conclude that Respondent should be
suspended from the practice of law in this state for at least three years without automatic
reinstatement.


        Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court
Disciplinary Commission and Respondent have submitted for approval a “Statement of
Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed
discipline. The Respondent’s 2006 admission to this state’s bar subjects her to this Court’s
disciplinary jurisdiction. See IND. CONST. art. 7, § 4. The Court approves the agreement and
proposed discipline.
                                       Stipulated Facts


       On September 12, 2012, Respondent was indicted in federal court on three counts
involving the manufacture of methamphetamine. On October 4, 2013, Respondent pled guilty to
one count of unlawful distribution of pseudoephedrine and the other two counts were dismissed.
In her factual basis, Respondent admitted purchasing pseudoephedrine four times at different
drug stores and then providing the pseudoephedrine to two other individuals, allowing those
individuals to evade the identification statutes governing the purchase of pseudoephedrine.
Respondent was sentenced to twenty-one months of imprisonment and two years of subsequent
probation.


       The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b) by
committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or
fitness as a lawyer.


       The parties cite no facts in aggravation. In mitigation, the parties cite Respondent’s
cooperation with the disciplinary process and her successful completion of a treatment program
for methamphetamine addiction.


                                   Discussion and Discipline


       Our analysis of appropriate discipline entails consideration of the nature of the
misconduct, the duties violated by the respondent, any resulting or potential harm, the
respondent’s state of mind, our duty to preserve the integrity of the profession, the risk to the
public should we allow the respondent to continue in practice, and matters in mitigation and
aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).


       Respondent’s federal felony conviction, and the factual basis she provided for her guilty
plea, point to her knowing assistance in the manufacture and distribution of methamphetamine.
These are not merely the acts of an end user. Respondent actively engaged herself in the
introduction of a controlled substance into a marketplace occupied by current and future victims
of a devastating addiction. It should go without saying that such misconduct warrants severe
discipline.


                                               2
       In the current case, Respondent and the Commission propose that Respondent receive a
three-year suspension from the practice of law, without automatic reinstatement, for her admitted
misconduct. Concluding that this is appropriate discipline under the circumstances, the Court
approves the proposed discipline. To regain her privilege to practice law, Respondent would be
required to petition this Court for reinstatement, with the burden of demonstrating by clear and
convincing evidence remorse for her misconduct, a proper understanding of the standards
imposed upon members of the bar, and her rehabilitation and fitness to practice law, among other
things. See Admis. Disc. R. 23(4)(b).


                                           Conclusion


       The Court concludes that Respondent violated the Indiana Rules of Professional Conduct
by unlawfully distributing pseudoephedrine. Respondent already is under an order of interim
suspension in this cause and a separate suspension order for dues nonpayment and continuing
legal education noncompliance. For Respondent’s professional misconduct, the Court suspends
Respondent from the practice of law in this state for a period of not less than three years, without
automatic reinstatement, effective from the date of this opinion. Respondent shall fulfill all the
duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion
of the minimum period of suspension, Respondent may petition this Court for reinstatement to
the practice of law in this state, provided Respondent pays the costs of this proceeding, fulfills
the duties of a suspended attorney, and satisfies the requirements for reinstatement of Admission
and Discipline Rules 23(4) and (18).


       The costs of this proceeding are assessed against Respondent.          The hearing officer
appointed in this case is discharged.


Rush, C.J., and Rucker, David, and Massa, JJ., concur.
Dickson, J., dissents, and would reject the Conditional Agreement, believing that the
Respondent, by engaging in conduct resulting in her conviction of a serious felony, has
demonstrated unfitness to responsibly represent, advise, and serve future clients.




                                                 3